ATTORNEY GENERAL OF TEXAS
                                       GREG       ABBOTT




                                          November 25,2013



The Honorable Ryan Guillen                         Opinion No. GA-l 027
Chair, Committee on Culture,
  Recreation & Tourism                             Re: Whether landowners may be liable for
Texas House ofRepresentatives                      the actions of law enforcement officers that
Post Office Box 2910                               occur on the landowners' property or for
Austin, Texas 78768-2910                           livestock that escape due to actions over
                                                   which the landowners have no control
                                                   (RQ-1127-GA)

Dear Representative Guillen:

        You ask whether existing law protects landowners, lessees and occupants of agricultural
land from liability in different circumstances. 1 Specifically, you ask about liability in the context
of human smuggling and law enforcement actions surrounding those activities. Request Letter at
1. You also ask about liability for the escape of livestock due to "external actions over which the
[landowners, lessees, and occupants] have no control, such as trespassing, firefighting activities,
game warden activities, poaching and vandalism." !d. at 1. The question of liability in particular
circumstances involves issues for a court to determine and is thus outside the purview of an
attorney general opinion. See Tex. Att'y Gen. Op. No. GA-0430 (2006) at 4 (declining to opine
about potential liability "[b]ecause the merits of any particular lawsuit would be determined by
the specific facts involved and because this office does not resolve fact questions"). We can
generally advise you that under a set of facts in which there is no fault attributable to an owner,
lessee, or occupant of land, a court is unlikely to impose liability on the owner, lessee, or
occupant. Cf Goode v. Bauer, 109 S.W.3d 788, 792 (Tex. App.-Corpus Christi 2003, pet.
denied) ("liability for a violation of the stock laws has always required more than the presence of
the defendant's animals in a forbidden place"). As a result, we are unable to answer your
questions as a matter of law.




        1
         See Letter from Honorable Ryan Guillen, Chair, Comm. on Culture, Rec. & Tourism, to Honorable Greg
Abbott, Tex. Att'y Gen. at 1 (May 17, 2013), http://www.texasattomeygeneral.gov/opin ("Request Letter").
The Honorable Ryan Guillen - Page 2          (GA-1027)



                                     SUMMARY


                       Whether any particular set of circumstances will result in
              liability is a fact question beyond the purview of an attorney
              general opinion.




                                            Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee